Carley, Judge.
Appellant’s deceased son was an employee of A & S Painters. A & S Painters was engaged to provide certain maintenance work in and around appellees’ property. While working in furtherance of his employer’s contract with appellees, appellant’s deceased was electrocuted. Appellant received workers’ compensation benefits from A & S Painters. Appellant then filed the instant wrongful death action against appellees. Appellees, relying upon Godbee v. Western Elec. Co., 161 Ga. App. 731 (288 SE2d 881) (1982), moved for summary judgment on the ground that they were “statutory employers” of appellant’s deceased and were accordingly afforded the tort immunity which results from that status. Appellees’ motion was granted and appellant appeals.
The holding in Godbee v. Western Elec. Co., supra, has been overruled. See Modlin v. Black & Decker Mfg. Co., 170 Ga. App. 477 (317 SE2d 255) (1984). Accordingly, Godbee is no longer authority for the grant of summary judgment to appellees. Appellees’ status as *487“owners” of the property whereon appellant’s deceased met his death does not entitle them to tort immunity afforded to “statutory employers.”
Decided March 16, 1984 —
Rehearing denied March 27, 1984 —
Gary M. Nadler, for appellant.
Joe C. Freeman, Jr., Joseph R. Cullens, Robert U. Wright, T. Ryan Mock, Jr., for appellees.

Judgment reversed.


Been, P. J., and Banke, J., concur.